DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          JESUS LUIS BONETA,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D20-916

                             [August 12, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 502016CF009732.

  Antony P. Ryan, Regional Counsel and Richard G. Bartmon, Assistant
Regional Counsel of Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.